Motion Denied and Order filed June 3, 2021.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00282-CV
                                  ____________

                      IN RE BASIM MOUSILLI, Relator


                   On Appeal from the 309th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2020-49635

                                    ORDER

      On May 21, 2021, relator Basim Mousilli filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52.

      Relator’s petition does not comply with the Texas Rules of Appellate
Procedure. See Tex. R. App. P. 52.3(k)(1)(A), 52.7(a). To be a “certified or sworn
copy,” in accordance with Rule 52, the document must be certified by the trial
court clerk or attached to either a properly prepared affidavit or an unsworn
declaration per Tex. Civ. Prac. & Rem. Code Ann. § 132.001.
      By this order, the court gives relator notice that the petition will be
dismissed unless an amended petition is filed within ten days of the date of this
order that addresses the record issues discussed in In re Kholaif, Nos. 14-20-
00731-CV & 14-20-00732-CV, 2020 WL 7013339 (Tex. App.—Houston [14th
Dist.] Nov. 25, 2020, order) and Texas Rules of Appellate Procedure 52.3(k)(1)(A)
and 52.7(a). Id; see also Tex. R. App. P. 42.3(c).

      Relator also filed a motion for temporary relief pursuant to Rule 29.3. See
Tex. R. App. P. 29.3. This is not an appeal from an interlocutory order. Id.
Accordingly, the motion is denied without prejudice to filing a proper motion.



                                      PER CURIAM



Panel Consists of Justices Bourliot, Poissant and Wilson.